Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lin et al. [US 2020/0096876 A1].
Taking claim 1 as exemplary of claims 1, 8, and 15, a method [FIGS. 1 and 2, 0075] comprising:
receiving an integrated circuit (IC) chip design [0021 design pattern can be received, 0061];
generating, by one or more processors and based on the IC chip design, dose information, a wafer image, and a wafer target [0018 dose map can include dose information, 0021 design pattern, substrate pattern, 0061, 0062];
modifying, by the one or more processors, the dose information based on a comparison of the wafer image and the wafer target [0021 substrate pattern compared with design pattern to determine difference, difference used for optimizing, which is interpreted as modifying, the dose map, which can include dose information as identified above, FIG. 5, 0063, 0069]; and
outputting the modified dose information to a mask writing device [0001 for mask making using a multi-beam mask writer, 0073].
As per claims 2, 9, and 16, wherein generating the dose information comprises converting polygons of the IC chip design to an image representation [0033 “receive” can refer to any action for inputting information or data in any manner, geometric features (e.g., polygons) form parts of the IC design, can include pixelated image (e.g., a bitmap), can include an image created by the EDA tool, 0036 can be image-based].
As per claims 3, 10, and 17, wherein the dose information is modified based on a determination that the wafer image and the wafer target are non-converging [0021 the difference indicates non-converging, 0036 when substrate pattern deemed as not similar, interpreted as non-converging, to the design pattern the dose map can be updated].
As per claims 4, 11, and 18, wherein modifying the dose information comprises: perturbing the dose information; generating a perturbed wafer image from the perturbed dose information; comparing the perturbed wafer image to the wafer image; and modifying the dose information based on the comparison of the perturbed wafer image to the wafer image [0021, 0032, 0039 simulation/simulated is further interpreted as perturbing/perturbed, process can be iterated is interpreted as perturbing/perturbed, 0035 updated is interpreted as modifying, 0038 iterations, FIG. 5, 0062].
As per claims 5, 12, and , 19, wherein modifying the dose information comprises: determining a gradient of a cost function of the wafer image; and modifying the dose information by correcting mismatches between the wafer image and the wafer target based on the gradient [0036 cost function, 0072 gradient, 0070 optimization process].
As per claims 6, 13, and 20, further comprising: generating an updated wafer image based on the modified dose information, wherein the modified dose information is output based on a determination that the updated wafer image and the wafer target converge [0021 this process can be iterated, 0036 when the substrate pattern is deemed similar to the design pattern, interpreted as converge, the dose map can be output for mask making, 0038 iterations].  
As per claims 7 and 14, further comprising: generating a mask design file from the IC chip design; and outputting the mask design file to the mask writing device, and wherein the mask writing device is configured to generate a printed mask based on the mask design file [0001, 0015 mask writing process, 0073 for use in multi-beam mask writing].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/                Primary Examiner, Art Unit 2851